Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks/amendments filed on June 1, 2020.  Claim 7 has been canceled. Claims 1-6, 9-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brunel et al. (US Patent No. 10,565,179 B2) in view of Belghiti (US Patent No. 10,191,967 B2).
As per claim 1, Brunel discloses a computer-implemented method comprising:
receiving, by a computing system, a query that includes at least one operation for aggregating data stored in one or more database tables (Fig. 7, col. 23, lines 23-25);

optimizing, by the computing system, the query so that the operation uses the pre- aggregated data when executed (col. 23, lines 41-46).
Brunel does not explicitly teach, but Belghiti teaches wherein the data was pre-aggregated in response to a threshold number of  previous queries that aggregated the data and required at least a threshold amount of time to execute (col. 6, lines 47-67, col. 7, lines 28-45). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Brunel to implement the above steps as taught by Belhhiti because it improve query optimizer to minimize the time that need to compute the query plan and the time to execute a query plan. 
A per claim 2, Brunel further teaches wherein the operation for aggregating data corresponds to an average function, a count function, a maximum function, a minimum function, a median function, a sum function, or a union function (col. 6, lines 22-57).  
As per claim 3, Brunel further wherein optimizing the query so that the operation uses the pre-aggregated data when executed further comprises: generating, by the computing system, an intermediate representation of the query; and modifying, by the computing system, the intermediate representation of the query to reference the pre-aggregated data (col. 7, lines 25-35).  
As per claim 4, Brunel further teaches wherein the intermediate representation of the query corresponds to an abstract syntax tree that describes the query, and wherein 
As per claim 5, Brunel further teaches generating, by the computing system, a translated version of the query for execution by a given SQL query engine (col. 10, lines 54-57).  
As per claim 6, Brunel further teaches wherein the translated version of the query corresponds to an Apache Hive query or a Presto query (col. 10, lines 55-65, col. 21, lines 50-67, col. 22, lines 1-9).  
As per claim 9, Brunel further teaches wherein the data was pre-aggregated in response to the data being aggregated by one or more scheduled queries (col. 5, lines 15-25).  
As per claim 10, Belghiti further teaches that a cost estimate for running the query satisfies a threshold value; and preventing, by the computing system, the query from being executed (col. 7, lines 34-45).
As per claims 11 and 16, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claim 12-15, 17-20 have similar limitations as claims 1-6. 9-10; therefore, they are rejected under the same subject matter.
Response to Arguments
Applicant’s arguments, see page 6, filed on June 1, 2020, with respect to the rejection(s) of claims 1-6, 9-20 have been fully considered and are persuasive.  
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	January 14, 2021